Citation Nr: 1827466	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  18-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a higher rate of death pension benefits.



ATTORNEY FOR THE BOARD

M. Postek, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  He died in August 2017, and the appellant is his surviving spouse.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2017 decision of the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The appellant was granted entitlement to death pension benefits effective from August 21, 2017 (payable September 1, 2017); she has been in receipt of the maximum annual pension rates (MAPRs) for a surviving spouse with no dependents since that time.


CONCLUSION OF LAW

The criteria for a higher rate of death pension benefits have not been met.  38 U.S.C. §§ 1503, 1541 (2012); 38 C.F.R. § 3.3, 3.21, 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  The facts are not in dispute; instead, resolution of the claim is wholly dependent on the application of the laws and regulations related to the amount of payments allowed for death pension benefits.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).


Law and Analysis

In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C. § 1541 (2012); 38 C.F.R. § 3.3(b)(4) (2017). 

Payments of death pension benefits are made at a specified MAPR, reduced on a dollar-for-dollar basis by annualized countable income.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C. §§ 1503, 1541; 38 C.F.R. §§ 3.23, 3.271, 3.272.

Unreimbursed medical expenses paid within the 12-month annualization period, regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the applicable MAPR (including increased pension for family members but excluding increased pension because of the need for aid and attendance or being housebound).  38 C.F.R. § 3.272.

Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272(h)(1)(ii).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.
The maximum annual rates of improved pension are specified in 38 U.S.C. §§ 1521 and 1542, as increased from time to time under 38 U.S.C. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of the VA Adjudication Procedures Manual (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  Effective December 1, 2016, the MAPR for a surviving spouse with no dependents was $8,656.  Effective December 1, 2017, the MAPR for a surviving spouse with no dependents was increased to $8,830.

For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension payable to a beneficiary shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Whenever there is a change in a beneficiary's applicable MAPR, the monthly rate of pension payable shall be computed by reducing the new applicable MAPR by the countable income on the effective date of the change in the applicable MAPR, and dividing the remainder by 12.  38 C.F.R. § 3.273(b)(1). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the criteria for a higher rate of death pension benefits have not been met.

The appellant was granted entitlement to death pension benefits effective from August 21, 2017 (payable September 1, 2017) in the December 2017 decision.  The RO explained that the appellant's SSA lump sum death benefit ($255) was countable income, but that her submitted burial expenses of $2,520 (minus the nonservice-connected burial benefits awarded by VA that same month) was an exclusion from her countable income.  Based on that information, the appellant was awarded death pension benefits at the maximum MAPR of $8,656 ($721/month) for a surviving spouse with no dependents, with a cost of living MAPR adjustment to $8,830 ($735/month) effective December 1, 2017.  See December 2017 award print; see also 38 C.F.R. § 3.29(b) (rounding).  In other words, she has been in receipt of the maximum MAPR for a surviving spouse with no dependents since the award of death pension based on her countable income and exclusion from countable income.

Indeed, the appellant has not disagreed with the calculation of her monthly benefit rate or requested a higher rate based on the need of aid and attendance or being housebound.  Rather, she has indicated that the monthly payment of $735 is not enough to cover her expenses.  See August 2017 and October 2017 written statements; February 2018 substantive appeal.  The Board acknowledges the appellant's submissions and empathizes with her financial difficulties; however, the maximum annual rates of improved pension for surviving spouses are set by law by Congress, and the Board is bound by that law.  Based on the foregoing, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to a higher rate of death pension benefits is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


